DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: The objection to the specification is rendered moot by the 02/08/2021 amendment to the specification that has been entered and that includes a new title that is descriptive of the invention.
Regarding the claim rejections, upon further consideration and in view of the latest claim amendments, the Examiner has determined that the closest prior art of record does not teach all claimed limitations of independent Claims 1 and 17, as will be explained below.
The closest prior art of record is Hashimoto et al. (JP2005337176A) and Naidu et al. (2017/0314446). The prior art does not teach or render obvious the Claim 1 limitations of “making the engine load increase in a case where the amount of the particulate matter is relatively large compared to a case where the amount of the particulate matter is relatively small when it is estimated that the battery can be charged; and changing an amount of increase of the engine load in accordance with the amount of the particulate matter when making the engine load increase; and control the internal combustion engine based on the set engine load”, which is similarly recited in Claim 17 as “making the engine load increase in a case where the amount of the particulate matter is relatively large compared to a case where the amount of the particulate matter is relatively small when it is estimated that the battery can be charged; and changing an amount of increase of the engine load in accordance with the amount of the particulate matter when making the engine load increase; and control the internal combustion engine based on the set engine load”.
Specifically, while Hashimoto et al. teaches that an engine load may be increased in response to detecting an amount of particulate matter accumulated in a filter, Hashimoto et al. does not teach that the engine is controlled based on a set engine load for which the amount of increase of the engine load is changed based on the amount of particulate matter “when making the engine load increase”. The increase in load of Hashimoto et al. is not changed during the increase as implied by “when making the engine load increase” of the claim, and the claim then appears to require at least two separate calculations and executions of an increase in engine load, while Hashimoto et al. only teaches a single increase in load and does not modify the increase in load based on an amount of particulate matter. Naidu et al. also does not teach these limitations of the present application.
The Examiner clarifies for the record that the limitations of Claim 1 of “making the engine load increase in a case where the amount of the particulate matter is relatively large compared to a case where the amount of the particulate matter is relatively small when it is estimated that the battery can be charged; and changing an amount of increase of the engine load in accordance with the amount of the particulate matter when making the engine load increase” (which is similarly recited in Claim 17 as explained above) are interpreted as being directed to FIG. 8 of the Applicant’s specification, which is explained in P[0083] of the Applicant’s specification, where it can be seen that the amount of increase of the engine load changes as the amount of trapped particulate matter increases, therefore, the claimed invention is interpreted as not being directed to an “changing an amount of increase” encompassing a decrease or removal of the engine load. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISAAC G SMITH/           Primary Examiner, Art Unit 3662